DETAILED ACTION
This is on the merits of Application No. 17/576148, filed on 01/14/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Par. [0002], line 3 states “operatioMnSn”.  
Appropriate correction is required.

Claim Objections
Claims 3-4, 8, 13, 16, and 18-19 are objected to because of the following informalities:
Claims 3-4, 8, 13, and 18-19 state “a shock load force” and should state --the shock load state--.
Claim 16 line 12 states “the pocket” and should state --a pocket--.
Claim 16 line 12 states “at least one of the pocket of the pocket plate or the teeter-totter strut being configured…” and should state --at least one of a pocket of the pocket plate and the teeter-totter strut being configured--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2014/0284167 to Kimes.
Kimes discloses:
(Claim 1) A clutch assembly (Fig. 4-5) comprising: a pocket plate (13) having a pocket (22); a teeter-totter strut (26) retained in the pocket, the teeter-totter strut being pivotable to an engaged position (Fig. 9) in which an engagement face of the teeter-totter strut extends out from the pocket, the teeter-totter strut being pivotable from the engaged position to a disengaged position (Fig. 8) in which the engagement face of the teeter-totter strut extends within the pocket; and wherein the clutch assembly is configured so that when a shock load force acts on the teeter-totter strut, the teeter-totter strut is prevented from moving into the engaged position (Pin 55 and springs 41 will prevent the strut from moving into the engaged position).
(Claim 11) further comprising an actuator (15), wherein the teeter-totter strut pivots to the engaged position (Fig. 9) in response to an actuator acting on the teeter-totter strut, and in response to an absence of the actuator acting on the teeter-totter strut pivots to the disengaged position (Fig. 8, springs will bring the strut back to disengaged position).
(Claim 12) A clutch assembly (Fig. 4-5) comprising: an electromechanical component (31) having an actuator (15); a pocket plate (13) having a pocket (22) with a pivotable teeter-totter strut (26) therein, the teeter-totter strut in response to the actuator acting on the teeter-totter strut pivots to an engaged position (Fig. 9) in which an engagement face of the teeter-totter strut extends out from the pocket plate, the teeter-totter strut in response to an absence of the actuator acting on the teeter-totter strut pivots from the engaged position to a disengaged position (Fig. 5, 8, disengages through springs 41) in which the engagement face of the teeter-totter strut does not extend out from the pocket plate; and wherein the teeter-totter strut is configured so that when a shock load force acts on the teeter-totter strut, the teeter-totter strut prevents movement into the engaged position (Pin 55 and springs 41 will prevent the strut from moving into the engaged position).
(Claim 16) A torque locking mechanism (Fig. 4-5) for preventing back driving of a rotary stage including a notch plate (12) configured for rotation about a rotational axis, the torque lock mechanism comprising: a pocket plate (13) having a teeter-totter strut (26); an electromechanical component (31) having an actuator (15); a coupling face of the notch plate (16) oriented to face axially along the rotational axis and having a set of locking formations angularly spaced about the rotational axis, each of the locking formations defining a load-bearing surface adapted for abutting engagement with a load-bearing surface of the teeter-totter strut (Par. [0070], plurality of notches that abut with 26); wherein the teeter-totter strut is moveable towards the coupling face to a locked position (Fig. 9) in response to the actuator acting on the teeter-totter strut, the teeter-totter strut abuttingly engaging one of the locking formations to prevent rotation of the notch plate in one direction about the rotational axis in the locked position (Par. [0070] notch plate with plurality of notches defining a load-bearing shoulder), wherein at least one of the pocket of the pocket plate or the teeter-totter strut being configured so that when a shock load force acts on the teeter-totter strut, the teeter-totter strut is prevented from moving into the engaged position (Pin 55 and springs 41 will prevent the strut from moving into the engaged position); and while the rotary stage is rotating, the teeter-totter strut is in an unlocked position (Fig. 8) and after the rotary stage ceases rotating, the teeter-totter strut moves into the locked position to prevent the rotary stage from back driving (Fig. 9).

Allowable Subject Matter
Claims 2-10, 13-15, and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hand (US 20180328419) discloses an overrunning coupling.
Hand (US 20180087585) discloses a coupling assembly.
Kurosaki (US 20160375754) discloses a selectable one-way clutch and vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659